44.	 Speaking as I am after the passing of the Egyptian head of State, allow me first to associate myself with the homage that has been paid to his memory. The tragic death of President Anwar El Sadat is a cruel loss, not only for his country, but for the United Nations and for all who are working to achieve peace and love between peoples, to which aim he dedicated himself with unshakeable faith and exceptional courage. To the sorely bereaved delegation of Egypt and, through it, to the fraternal people of Egypt, I address our heartfelt condolences and sincere compassion.
45.	Sir, in electing you to the presidency of its thirty- sixth session, the General Assembly has acquired the experience, competence and effectiveness of a seasoned diplomat that you have always shown, both in the service of your country and in the United Nations. I am happy to extend to you, on behalf of my delegation and in a personal capacity, our heartfelt congratulations, assuring you again of my high and very friendly esteem.
46.	As you begin your important task, I should like to express to your predecessor, Mr. von Wechmar, our high appreciation for the brilliant manner in which he dis-charged his duties.
47.	I should also like to express once again to the Secretary-General our deep gratitude for the exemplary devotion with which he carries out his important responsibilities.
48.	Over the years, the United Nations has ceaselessly reaffirmed its universality. Since it is the framework par excellence for co-operation and reconciliation between human communities, we are highly appreciative of that fact. We therefore welcome the entry of Vanuatu and Belize to the United Nations. We regret that some States are not yet members, although they have become members of the specialized agencies, and we invite them to join us.
49.	The Ivory Coast hopes that in the near future the United Nations will be welcoming a member, the independent State of Namibia. We reaffirm our support for Security Council resolution 415 (1978), which provides for Namibia's accession to independence and self-determination through the organization of free elections undo: United Nations supervision.
50.	The implementation of that resolution has been too long in coming. Any further delay would be intolerable and would have heavy consequences for peace and security in that region. It is time for the killings and tortures in Namibia to stop, as well as the massacres of innocent populations in the States that are neighbors of South Africa, particularly in Angola, by the South African Government and the bombings which it carries out, sowing death and desolation in peaceful villages, as well as that country's repeated violations of the sovereignty and territorial integrity of those States contrary to the dearly held principles of the United Nations and condemned by the international community.
51.	To avoid the risk of being accused of attempting to sanction South Africa's delaying tactics, of laxity and, consequently, of complicity, the five members of the contact group must unequivocally reaffirm their determination to do everything in their power to implement resolution 435 (1978), which does no more than reproduce the plan they themselves worked out in answer to the legitimate aspirations of the Namibian people to freedom and human dignity. In drawing up that plan, they assumed a commitment to the international community to ensure that Namibia accede to independence in a peaceful manner. They have the means to achieve this. They are in duty bound to succeed, for if that plan is not implemented, the ensuing disappointment will be commensurate with the immense hope that they have aroused throughout the world, and particularly in Africa.
52.	It is with satisfaction, therefore, that we who have trusted in them from the outset and have supported their plan, note that following their meeting in New York on 24 September, they reaffirmed "their determination to pursue their efforts" to "assure without further delay a peaceful solution to the problem of Namibia".
53.	Unfortunately, there is another problem that constitutes a treat to peace and security in southern Africa: apartheid, that odious system based on the segregation of human beings according to race, that ensures the reign of the minority over the majority and that deprives that majority of human rights and fundamental freedoms, debasing them solely because they are not white.
54.	The strikes that have been called in South Africa and the acts of violence that have taken place in that country in recent years are ample proof that the majority is awakening and rejecting its present status.
55.	Like clouds preceding a storm, rancors, hatreds, feelings of frustration and revolt, are piling up. The longer the scourge of apartheid goes on, the greater the danger of confrontation between the white minority and the majority of the South African community. Each day that goes by brings us closer to war and its consequences destruction of human lives and property, foreign interventions and the risks of the conflict's being extended.
56.	It is clear that the so-called "homelands" or bantustanization policy of the Government of South Africa is not capable of preventing such gloomy prospects, lacking as it does popular support and disapproved of as it is by the international community. This could not be otherwise with regard to a policy that allows the minority to enjoy exclusive control of the country's principal resources and confines the majority of the population in one seventh of its territory on less productive land. It is obvious that the solution to the problem is to be found only in the participation, on an equal footing, of all the inhabitants of South Africa in determining their future.
57.	Some, considering the measures adopted thus far as insufficient to eliminate apartheid, and becoming impatient, advocate a recourse to war to achieve this; an understandable attitude, but one which should not exclude the use of other means.
58.	We think? indeed, that it is possible to prevail upon the Government of South Africa peacefully to bring about the changes that are desirable in that country. We can never over-emphasize the special responsibility incumbent upon the Powers which have economic relations with that country. We appeal to them resolutely to embark in this direction, because their long-term interests are at stake, and so as to avoid the problem of apartheid degenerating into armed conflict and opening up the way to foreign interference in Africa.
59.	We want Africa to be really neutral, to be free from foreign interference in its affairs. We are convinced that, left to themselves, Africans can resolve their differences. The Ivory Coast therefore welcomed the progress achieved by the Organization of African Unity [OAU] in the quest for a peaceful solution to the problem of Western Sahara.
60.	To our mind, what we should do, now that the principle of self-determination of the people of Western Sahara has been acknowledged by all parties concerned, now that the organization of a referendum has been agreed upon during which the United Nations is required to give its assistance, now that practical ways to implement this have been defined, and a progressive relaxing of tension in the region is taking place, is to avoid debates and decision which would revive passions, provoke an escalation of fighting and frustrate the efforts of the OAU to bring about a peaceful solution to the problem.
61.	It seems to us that the United Nations should confine itself to taking note of the agreement which was reached this year in the OAU at the Assembly of Heads of State and Government and in the Implementation Committee on Western Sahara, and to invite the pan-African organization to pursue its efforts. The parties concerned should co-operate honestly in implementing the self-determination process. We urge the African countries in particular to facilitate, as is their duty, the very delicate and complicated task of the Implementation Committee.
62.	Respect for the right of peoples to self-determination should be admitted in other situations of conflict as well. The United Nations in 1947 recognized that the Palestinians had that right, and since 1947 the Palestinians have been deprived of it. The Palestinian problem is at the core of the Middle East conflict. As long as the Palestinians do not exercise their right to self-determination and the consequent creation of their own State, this region will continue to be the theater of ever-renewed crises, sporadic fighting, repeated attacks, assassinations and violence, to which Ms distressing tragedy has Accustomed us. We have grown used to this almost permanent state of war. We have grown used to a sword of Damocles hanging over international peace and security.
63.	The major obstacle to the exercise of the Palestinians of the right of peoples to self-determination seems to be the absence of mutual and simultaneous recognition of their existence and that of the State of Israel. We Welcome the approach made in that direction by Saudi Arabia. We venture to hope that this initiative will be welcomed by all parties concerned and by the Powers involved, and that it will give new impetus to efforts already undertaken to bring about a comprehensive peaceful solution to the conflict.
64.	Almost two years ago the United Nations proclaimed its indignation and condemned the invasion of Afghanistan by foreign forces which, as in similar situations, reminded us sadly of coups de force in the past and re-established the climate of the cold war which, we believed, had gone for ever. Recalling the principle of respect for the sovereignty and territorial integrity of all States and the right of peoples to self-determination and, in particular, to decide their own form of government and to choose their own economic, political and social system without intervention, subversion, coercion or constraint from outside in whatever form, the General Assembly requested the immediate withdrawal of foreign troops from Afghanistan [resolution ES-6/2 ]. It renewed this request last year at the thirty-fifth session [resolution 35-37], but for almost two years now Afghanistan has been occupied by foreign troops, obviously against the will of the Afghan people.
65.	The situation prevailing in that country is disturbing for more than one reason. It has caused the displacement of people who look for shelter in other countries, in particular in neighboring States. Whatever action is undertaken, bilaterally or multilaterally, to assist them, will be only a partial solution to a phenomenon which has political, social and economic consequences. The situation creates a danger of confrontation between the great Powers. It also hampers the development Of that third world country. It constitutes an extremely dangerous precedent for the progress and security of a large number of developing countries.
66.	To prevent such situations, there is only one reliable method: the neutrality of the developing countries towards the two blocs. That means that peace must reign between these countries and within each country, and in order to do this they should resort to permanent dialog to settle their disputes, whether internal or against one another. This means the practice of a true policy of non-alignment towards the great Powers.
67.	What the developing countries need are not imported ideologies but technology and resources for their economic, social and cultural development. What they .want is not to be the pawns in this political rivalry between the great Powers, but to see that rivalry become strictly financial, economic and technical. What they would like is the establishment, for their benefit as well as that of the developed countries, of international cooperation to resolve a fundamental problem of today, namely development.
68.	Today in the developing countries 1.8 billion people live in poverty, and it appears that 800 million will find themselves in a state of absolute poverty in 1990 unless we are careful. Now in these countries two out of three people die of hunger Seventy per cent of the children suffer from malnutrition, a billion people are condemned to illiteracy, three quarters of the population of the earth have only one fifth of the word's income. In the developed countries, on the other hand, one quarter of the people possess four fifths of that income; a human being will rarely suffer from hunger and will receive an education to a level at least equal to that of secondary education, and the majority have a life expectancy of SO years at least.
69.	Hie efforts to bridge this gap are frustrated by the short-term instability of commodities markets which manifests itself in severe annual price fluctuations. The trend is usually downward and therefore export earnings drop. This has had an adverse long-term effect on markets. Between 1950 and 1970, the price ratio for primary products sold by the developing countries and manufactured products sold by the developing countries went down by 35 per cent. In 1981 a ton of cocoa, coffee or cotton to take only these examples in the best possible circumstances only buys half of the capital goods, particularly agricultural capital goods, that could be bought 20 years ago.
70.	Commodity price fluctuations and deterioration of the terms of trade have, for the developing countries, severe financial consequences which jeopardize their ability to save, invest and therefore to develop, but the two phenomena also have consequences for the developed countries.
71.	Indeed commodities from developing countries as a general rule are processed in the developed countries before being consumed. A drop in commodity prices discourages producers, makes them reduce their output and finally creates supply difficulties at the industrial level in the processing countries, not to mention the unemployment which might result.
72.	Some developed countries producing raw materials or synthetic goods also suffer from the deterioration of the terms of trade. Differences in cost structures often bring activity to a partial or total halt. Some coal basins in Europe, following the continued fall in oil prices from 1960 to 1972, are a case in point.
73.	As we see, excessive price fluctuations and the deterioration of the terms of trade are the cause of economic waste for all countries, whether developed or developing, and this demonstrates a major fact of our times, the growing interdependence between national economies.
74.	The solutions which haw so far been put forward to solve these two problems have not been entirely satisfactory. The compensatory financing machinery—STABEX, a tool of IMF—is aimed, as its name suggests, at compensating for the nominal losses in export earnings from commodities, but unfortunately, it does not compensate fully. Furthermore, it does not cover the loss in the purchasing power of export earnings due to inflation.
75.	The so-called price stabilization agreements seek to avoid excessive price fluctuations that would jeopardize the long-term interests of producers and consumers, and to stabilize and increase export earnings for the producer countries. However, where they exist, these agreements promote the first aim better than the second. Furthermore, difficulties arise when it comes to determining the minimum and maximum prices to be fixed, which provide the benchmark for the application of the stabilizing action, as can be seen in the International Cocoa Agreement.
76.	These difficulties are due to the way the stabilization agreements are conceived. Generally, from the consumer's point of view, they are conceived not as a means of ensuring effective price stabilization but as an instrument to maintain free market conditions, in accordance with the wishes of those who think that commodity prices should result from market forces. To be sure, this market is effectively free of any State intervention. But can one say that it is a free market when the means to market these products are more or less out of the hands of the developing countries, when, at the pre-marketing stage the economic decisions are not taken by those countries; in brief, when the market is dominated by the importers, distributors, processors and a whole gamut of middlemen from the developed countries whose activity is often exclusively financial, and only very distantly connected with the product concerned..
77.	In addition, how can one offer the developing countries the argument that the market forces must be given free play, when those who put forward that argument refuse to apply it whenever their products are threatened by competition from products originating in other developed countries? Is that not a tacit admission that a free market is one in which right is right? That amounts to recognizing both the need to correct the short-comings of the market and the legitimacy of the desire of developing countries for a policy ensuring remunerative prices for their commodities.
78.	Furthermore, attainment of the objectives of the stabilization agreements is hampered by the lack of adequate funds for the operation of the machinery provided for that purpose: buffer stocks and stocks established by producer countries to ensure fulfillment of their export quotes. The Common Hind for Commodities will make it possible to remedy this situation, if its reliability is guaranteed.
79.	The idea of setting up this kind of machinery bears witness to the need for more co-operation among all countries in order to solve the problems inherent in the imbalance of trade in general, and in the commodity trade, in particular.
80.	Apart from trade, the development of the poor countries is meeting with obstacles in the industrialization sphere. If those' countries are to develop some of their industries, they must find markets for their products. But access of those products to the markets of the developed countries is hampered by a protectionism running counter to the laws of free trade and by the unilateral setting of exorbitant freight rates. In 1978 the industrialized countries imported from developing countries manufactured and semi-manufactured products to the value of only $32 billion, as against $125 billion in the opposite direction, that is, a cover rate of 390 per cent. This is a regrettable situation, since, industrialization in the form of processing before export of some of their raw materials would provide the developing countries with relatively stable export earnings.
81.	Those countries are also having difficulty in acquiring, adapting and disseminating industrial techniques, and when transfers of technology take place, they often have onerous conditions attached, are badly adapted, or provide elementary or obsolete technology. International negotiations aimed at organizing relationships between developed and developing countries in a just and equitable manner, in particular through the preparation of a code of conduct on transfer of technology and revision of legislation on patents, have made scarcely any progress.
82.	The financial resources required for the industrialization of developing countries greatly exceeds their internal savings capacity. Official aid is well below the target of 0.7 per cent of gross national product recommended by the United Nations. From 0.35 per cent in 1975, it has fallen to a level of 0.31 per cent in 1978. furthermore, the high level of indebtedness of the developing countries, the continuing rise in energy costs and the declining trend in export earnings means that much of the aid they receive and the loans they contract go to reducing their debt burden and paying for their oil bills, instead of to new projects.
83.	Because of such obstacles, the industrialization of the developing countries is making slow progress. The share of those countries in world industrial production was only 7 per cent in the 1960s; it has risen since then, but was only 9 per cent in 1977. Taking the broad view, those obstacles also have consequences for the developed countries.
84.	By providing considerable subsidies and buying up part of their output, Governments prolong the existence of firms which cannot compete with similar products from developing countries. Thus protectionism leads to higher prices, which are a burden to the consumer, and in the long run, to inflation and losses for the economies of developed countries as a whole. Furthermore, to block exports from developing countries means reducing their capacity to import and in the final analysis to preventing the creation of more productive employment in developed countries.
85.	Studies have shown that although initially increasing imports of finished and semi-finished goods from developing countries can cause employment problems in some sectors of the economy of developed countries, at a later stage it should enable them to increase their exports in other sectors, a process leading to an upsurge in the world economy. It is therefore in the mutual interests of developed and developing countries for obstacles to the industrialization of the latter to be removed and for world industry to be restructured with a view to an equitable division of labor. That aim can be attained only through international co-operation.
86.	The disorder in the monetary system since the general floating of major reserve currencies authorized by IMF in 1976, which has resulted in wide fluctuations in exchange rates, is also hampering the developing of the poor countries. Bearing in mind the instability of the currency market and the prevailing uncertainty there, transfers from multilateral financial institutions and private sources are too burdensome and ill-suited to the specific needs of those countries, and are subject to the harmful effects of the floating of reserve currencies, like their export earnings, quite apart from the fluctuations in commodity prices.
87.	The developed countries responsible for this monetary disorder have not been spared. The increase in interest rates is leading to a slowing down of investments and growth and, finally, to unemployment in those countries.
88.	Any new monetary order aimed at more stable international currencies will make sense only if it takes into account all economic interests, and if all States participate in its management. Thus, wherever one turns, it seems that the developed countries cannot obtain prosperity by themselves; that they must, by way of efficient international co-operation, help the poor countries towards development and that, in so doing, they are both helping themselves and working for peace, for the poverty of the developing countries gives rise to disturbances, political instability, foreign interference and international tension.
89.	What framework could be better than the United Nations for such co-operation? This sentiment reflects the hope which we place in the International Meeting on Co-operation and Development, which will take place at Cancun, for launching global negotiations. We also hope that the second special session of the General Assembly devoted to disarmament, to be held next year, will be the start of a new awareness of the obstacle represented by the arms race, that will make it possible to mobilize additional resources for development.
90.	It is inconceivable that military expenditures should have grown year after year to reach in 1981 the astronomical figure of $500 billion, whereas development aid is falling, and is only $20 billion. It is repugnant to see that the resources devoted to works of death are 25 times as great as those devoted to works of life, and that the program of WHO for the eradication of malaria, which represents only one thousandth of military expenditures, should lack funds and the cost of the 10-year program to cover the essential needs of food and medical care should be less than 50 per cent of these expenditures.
91.	May the Cancun Meeting and the second special session of the General Assembly devoted to disarmament pave the way to international co-operation within the framework of the United Nations, bringing peace and happiness to all, thus justifying the very reason for the existence of the Organization.
